Citation Nr: 0820080	
Decision Date: 06/19/08    Archive Date: 06/25/08

DOCKET NO.  05-31 772	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for hypertension, 
claimed as secondary to service-connected disability of 
concentric bulging disc and small posterior herniated nucleus 
pulposis (back disability).

2.  Entitlement to an initial evaluation in excess of 30 
percent for depressive disorder. 

3.  Entitlement to an initial evaluation in excess of 10 
percent for gastroesophageal reflux disease.    


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs




ATTORNEY FOR THE BOARD

C. Lawson, Counsel


INTRODUCTION

The veteran served on active duty from September 1982 to 
January 1983, and from May 2000 to January 2001.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from November 2003 and April 2006 rating 
determinations of the Department of Veterans Affairs (VA) 
Regional Office (RO) in San Juan, Puerto Rico.


FINDINGS OF FACT

1.  The veteran's current hypertension is not shown to have 
been present during the veteran's military service or until 
many years thereafter, and is not shown to be related to such 
service, to include his service-connected back disability.   

2.  The veteran's service-connected depressive disorder is 
primarily manifested by a depressed mood, disturbances in 
motivation, and sleep impairment, but not by circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; and impaired abstract thinking.  The 
service-connected depressive disorder does not produce 
occupational and social impairment with reduced reliability 
and productivity.  

3.  The veteran's service-connected gastroesophageal reflux 
disease is productive of epigastric distress and pyrosis, but 
is not productive of substernal or arm or shoulder pain, nor 
is the disability productive of considerable impairment of 
health.

4.  The veteran has not submitted evidence tending to show 
that his service-connected gastroesophageal reflux disease 
and/or depressive disorder require frequent hospitalization, 
are unusual, or cause marked interference with employment.


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in military service, may 
not be presumed to have been incurred or aggravated therein, 
and is not proximately due to, or the result of, the 
veteran's service-connected back disability.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2007).

2.  The criteria for an initial disability rating in excess 
of 30 percent for depressive disorder have not been met.  38 
U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.321, 4.130, Diagnostic Code 9434 (2007).

3.  The criteria for an initial disability rating in excess 
of 10 percent for gastroesophageal reflux disease have not 
been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.321, 4.114, Diagnostic Code 7346 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VA's duties to notify and assist

As required by 38 U.S.C.A. § 5103(a), prior to the initial 
unfavorable agency of original jurisdiction (AOJ) decision, 
the claimant must be provided notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  This notice 
must: (1) inform the claimant about the information and 
evidence not of record that is necessary to substantiate the 
claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; and (3) inform the 
claimant about the information and evidence the claimant is  
expected to provide.  For claims pending before VA on or 
after May 30, 2008, 38 C.F.R. § 3.159 was recently amended to 
eliminate a requirement that VA request that a claimant 
submit any evidence in his or her possession that might 
substantiate the claim.  See 73 FR 23353 (Apr. 30, 2008).  

The veteran's depressive disorder and gastroesophageal reflux 
disease claims arise from his disagreement with the initial 
evaluations following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  VA has done everything 
reasonably possible to assist the veteran with respect to the 
increased rating claims for benefits in accordance with 38 
U.S.C.A. § 5103A (West 2002 & Supp. 2007) and 38 C.F.R. 
§ 3.159(c) (2007).  Service medical records have been 
associated with the claims file. All identified and available 
treatment records have been secured. The veteran has been 
medically evaluated in conjunction with his increased rating 
claims.  The duties to notify and assist have been met.

With respect to the issue of entitlement to service 
connection for hypertension, the duty to notify was satisfied 
by a November 2005 letter to the veteran that addressed all 
notice elements and was sent prior to the initial AOJ 
decision in this matter.  The letter informed the veteran of 
the evidence required to substantiate the claim, and of the 
veteran's and VA's respective duties for obtaining evidence.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  VA obtained service, VA, and private 
medical records, and VA obtained lay statements from the 
veteran.  A VA examination was conducted in March 2006 to 
ascertain the etiology of the veteran's hypertension.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).


II.  Service Connection for Hypertension 

The veteran appeals the RO's April 2006 decision denying 
service connection for hypertension, and argues that it is 
due to his service-connected back disability.

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2007); 
38 C.F.R. § 3.303(a) (2007).  In order to prevail on the 
issue of service connection, there must be (1) medical 
evidence of a current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

In addition to the laws and regulations outlined above, for 
VA purposes, the term hypertension means that the diastolic 
blood pressure is predominantly 90 mm. or greater, and 
isolated systolic hypertension means that the systolic blood 
pressure is predominantly 160 mm. or greater with a diastolic 
blood pressure of less than 90 mm.  38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).  Moreover, certain chronic 
disabilities, including hypertension, may be presumed to have 
been incurred in service if they become manifest to a degree 
of 10 percent or more within one year of discharge from 
service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 
3.309.

VA regulations also provide that service connection is 
warranted for a disability which is aggravated by, 
proximately due to, or the result of a service-connected 
disease or injury.  38 C.F.R. § 3.310 (2007).  Any additional 
impairment of earning capacity resulting from an already 
service-connected condition, regardless of whether or not the 
additional impairment is itself a separate disease or injury 
caused by the service-connected condition, should also be 
compensated. Allen v. Brown, 7 Vet. App. 439 (1995).  When 
service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  Id.

In this case, there is competent medical evidence showing 
that the veteran is diagnosed with hypertension.  As noted, 
the veteran's primary contention is that his hypertension is 
related to his service-connected back disability.  However, 
on review of all evidence of record, the Board finds that 
service connection for hypertension is not warranted on a 
secondary basis.  In this regard, a March 2006 VA examiner 
concluded that the veteran's hypertension was not caused by, 
or the result of, his spinal disc condition.  The examiner 
explained that spinal discogenic disease and arterial 
hypertension are entities with different pathophysiological 
mechanisms, and that there is not an etiological relationship 
between them.  The Board notes that the veteran has not 
submitted a medical opinion favorable to his claim. 

The Board also finds that service connection for hypertension 
is not warranted on a direct or presumptive basis.  In this 
regard, there is no evidence of hypertension during service.  
The veteran's service medical records, including the December 
2000 service discharge examination report, are silent for 
reference to hypertension; that report shows that the 
veteran's blood pressure was 138/84 and that his heart and 
vascular system were normal.  

Hypertension was not objectively demonstrated until 2003, 
approximately 2 years post-service.  As the evidence does not 
show that hypertension was manifested to a degree of 10 
percent within one year of service separation, the Board 
finds that hypertension may not be presumed to have been 
incurred during service. 

There is also no competent medical evidence of a nexus 
between the veteran's current hypertension and his military 
service.  

In denying the claim, the Board notes that the veteran is 
competent to describe his symptomatology.  See Layno v. 
Brown, 6 Vet. App. 465, 469 (1994); 38 C.F.R. § 3.159(a)(2).  
However, as a lay person, he is not competent to diagnose any 
medical disorder or render an opinion as to the cause or 
etiology of any current disorder (i.e. that his current 
hypertension is related to service, or to a service-connected 
disability) because he has not been shown to have the 
requisite medical expertise. See, e.g., Routen v. Brown, 10 
Vet. App. 183, 186 (1997); Espiritu v. Derwinski, 2 Vet.App. 
492 (1992).

In sum, there is no objective evidence of hypertension during 
service, or for years thereafter, and there is no objective 
evidence linking the veteran's current hypertension to his 
military service, to include a service-connected disability.  
As such, there is not an approximate balance of positive and 
negative evidence regarding the merits of the appellant's 
claim that would give rise to a reasonable doubt in favor of 
the appellant; the benefit-of-the-doubt rule is not 
applicable, and the appeal is denied.  See Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).

III.  Higher ratings

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (rating 
schedule), found in 38 C.F.R. Part 4. Disability ratings are 
intended to compensate impairment in earning capacity due to 
a service-connected disorder.  38 U.S.C.A. § 1155 (West 2002 
& Supp. 2007). Evaluation of a service-connected disorder 
requires a review of the veteran's entire medical history 
regarding that disorder.  38 C.F.R. §§ 4.1, 4.2 (2007); 
Schafrath v. Derwinski, 1 Vet. App. 589 (1991). When a 
reasonable doubt arises regarding the degree of disability, 
such doubt will be resolved in favor of the claimant. 38 
C.F.R. § 4.3 (2007).  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating. Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2007).

An evaluation of the level of disability present also 
includes consideration of the functional impairment of the 
veteran's ability to engage in ordinary activities, including 
employment.  38 C.F.R. § 4.10 (2007).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court 
discussed the concept of the "staging" of ratings, finding 
that in cases where an initially assigned disability 
evaluation has been disagreed with, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  Fenderson, 12 Vet. App. at 126-28.  

a.  Depressive disorder

In a November 2003 rating decision, the RO granted service 
connection for a depressive disorder, secondary to the 
veteran's service-connected back disability.  The RO assigned 
an initial 30 percent rating under Diagnostic Code 9434, 
effective from August 2003.  Diagnostic Code 9434 is for 
major depressive disorder, and it is rated under 
38 C.F.R. § 4.130's General Rating Formula for Mental 
Disorders.  

A 30 percent rating is warranted under 38 C.F.R. § 4.130's 
General Formula for Rating Mental Disorders where the 
evidence shows occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted where there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment o, with f short-and long-term 
memory; impaired judgment; impaired abstract thinking; 
disturbance of motivation and mood; and difficulty in 
establishing and maintaining effective work and social 
relationships.

A 70 percent rating is warranted where there is occupational 
and social impairment with deficiencies in most areas, such 
as work, school, family relations, judgment, thinking, or 
mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; 
intermittently illogical obscure, or irrelevant speech; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.

A 100 percent rating is warranted where there is total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name.  See 38 C.F.R. 
§ 4.130, Diagnostic Code 9413 (2007).

The symptoms listed in VA's general rating formula for mental 
disorders are not intended to constitute an exhaustive list, 
but rather are to serve as examples of the type and degree of 
the symptoms, or their effects, that would justify a 
particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 
(2002).

According to the applicable rating criteria, when evaluating 
a mental disorder, the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of remission 
must be considered.  38 C.F.R. § 4.126(a) (2007).  In 
addition, the evaluation must be based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  Id.  
Further, when evaluating the level of disability from a 
mental disorder, the extent of social impairment is 
considered, but the rating cannot be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126(b) (2007).

Global Assessment of Functioning (GAF) scores are a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health- 
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 
(1995); see also Richard v. Brown, 9 Vet. App. 266, 267 
(1996) [citing the American Psychiatric Association's 
DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, 
Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 71 to 80 indicate that if symptoms 
are present, they are transient and expectable reactions to 
psychosocial stressors (e.g., difficulty concentrating after 
a family argument); and that there is no more than slight 
impairment in social, occupational, or school functioning 
(e.g., temporarily falling behind in schoolwork).  GAF scores 
ranging between 61 to 70 reflect some mild symptoms (e.g., 
depressed mood and mild insomnia) or some difficulty in 
social, occupational, or school functioning (e.g., occasional 
truancy, or theft within the household), but generally 
functioning pretty well, and has some meaningful 
interpersonal relationships.  Scores ranging from 51 to 60 
reflect more moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) or moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co- workers).  
Scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  See 38 C.F.R. § 4.130 [incorporating by 
reference the VA's adoption of the DSM-IV, for rating 
purposes].  Scores ranging from 31 to 40 reflect some 
impairment in reality testing or communication (e.g., speech 
is at times illogical, obscure, or irrelevant) or major 
impairment in several areas, such as work or school, family 
relations, judgment, thinking, or mood (e.g., depressed man 
avoids friends, neglects family, and is unable to work; child 
frequently beats up other children, is defiant at home, and 
is failing at school).  A score from 21 to 30 is indicative 
of behavior which is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment or inability to function in almost all areas.  See 
38 C.F.R. § 4.130.

Evidence relevant to the severity of the veteran's service-
connected depressive disorder includes an August 2003 VA 
treatment report.  According to such report, the veteran 
reported feeling depressed with episodes of poor motivation 
and interest in daily life activities.  Clinically, he was 
appropriately dressed and groomed and had spontaneous speech.  
His mood and affect were depressed.  He denied homicidal, 
suicidal thoughts, racing and delusional thoughts.  He was 
coherent, relevant, and logical, and he made no loose 
associations and had no flight of ideas, phobias, panic 
attacks, obsessions, compulsions, or disorders of perception.  
He denied hallucinations and was fully oriented to time, 
place, and person.  His memory and concentration were 
preserved, and his insight and judgment were good.  The 
impression was that he had poor motivation and interest in 
daily life activities.  His GAF was 60.

J.R. Robles Irizarry, M.D. indicated in October 2003 that the 
veteran had been seen monthly since August 2003 for major 
depression which was treated with medicine and psychotherapy.  
The veteran's GAF was 65.  

On VA examination in October 2003, the veteran stated that he 
had been working as a policeman for 19 years and that he had 
no problems with interpersonal relationships at work.  He had 
been married in 1987 and was living with his wife and three 
daughters and he reported no family problems.  In the last 
year, he had been feeling sad and depressed with loss of 
interest in daily living activities, and loss of energy, 
insomnia, anxiety, and tension.  He was excessively worried 
about his physical limitations and anticipating the 
possibility that he would not be able to go on working in the 
near future.  He was appropriately dressed and had adequate 
hygiene and cooperation.  He was spontaneous and established 
eye contact with the examiner and was aware of the interview 
situation and in contact with reality.  There was no evidence 
of psychomotor retardation or agitation.  His thought 
processes were coherent and logical and there was no 
looseness of association or disorganized speech.  There was 
no evidence of delusions or hallucinations, and he denied 
phobias, obsessions, panic attacks, and suicidal ideas.  His 
mood was depressed and anxious, and his affect was broad and 
appropriate.  He was oriented in person, place, and time, and 
his memory for recent, remote, and immediate events was 
intact.  His abstraction capacity was normal, his judgment 
was good, and his insight was adequate.  The above symptoms 
were moderately interfering with his employment and social 
functioning.  There was no impairment of thought process or 
communication and no inappropriate behavior.  He was able to 
maintain his basic activities of daily living.  Axis I 
diagnosis was depressive disorder, not otherwise specified.  
The veteran's GAF score was 60.  

According to a December 2003 VA psychiatric progress note, 
the veteran reported feeling depressed with poor motivation, 
and poor tolerance to people, noises, and frustration.  He 
referred to difficulties with his family due to daily or 
recreational activities.  He had a depressed mood.  Diagnosis 
was depression, NOS, exacerbated by physical limitation.  His 
GAF score was 50.  

According to an April 2004 VA psychiatric progress note, the 
veteran reported episodes of irritability, bad humor, and 
poor tolerance to people, noises, and frustration.  He was 
worried about his health.  He had been active at Kosovo and 
was worried about uranium contamination while there.  He had 
sleep disturbances and nightmares exacerbated by the Iraq 
conflict.  He had recurrent nightmares about Kosovo and had 
poor motivation and interest in daily living activities.  
Diagnosis was recurrent, major depressive disorder.  His GAF 
was 50.  

According to a June 2004 VA psychiatric progress note, the 
veteran had poor motivation and interest in daily life 
activities, low self esteem, and problems enjoying his 
family.  He reported episodes of irritability, bad mood, and 
restlessness.  Diagnosis was recurrent, major depressive 
disorder, and the GAF was 55.  In November 2004 and February 
2005, he reported sleep disturbances, episodes of 
irritability, difficulty in participating in routine or 
family activities, and poor tolerance to people, noises, and 
frustration.  He denied being suicidal or homicidal, but 
reported poor social and family functioning.  His GAF was 50.  

On VA evaluation in December 2005, the veteran reported that 
back pain exacerbated his depression.  He had his head down 
and a sad facial expression.  He had poor motivation and 
interest in daily life activities, and he was isolated at 
home, with no close friends, no hobbies, and low self esteem.  
He complained of being unable to do things at home or sports, 
which he used to do.  He could not go out with his wife and 
his daughters due to his depression and physical pain.  He 
felt hopeless and worthless, and he had poor tolerance to 
people to noises, poor tolerance to frustration, episodes of 
irritability and bad humor, and poor control of impulses.  He 
reported sleep disturbances and nightmares, as well as poor 
concentration and poor social and family functioning.  His 
GAF score was 50.  

In July 2006, the veteran had a depressed mood, poor 
motivation, and poor interest in daily activities, and he 
complained that he could not do anything like he used to, 
like sports and maintenance of the house and yard.  He denied 
suicidal and homicidal ideas.  His GAF was 50.  

On VA psychiatric examination in October 2006, it was noted 
that the veteran was on psychiatric medications and in 
individual therapy.  The veteran stated that as long as he 
takes his medications, he feels good.  He reported severe 
sleep trouble, and moderate social withdrawal, lack of 
motivation, and irritability.  On examination, he was neatly 
groomed and had spontaneous speech and a cooperative 
attitude, but his affect was constricted and his mood was 
dysphoric.  He could not do serial 7's but could spell a word 
forward and backward.  He was oriented to person, time, and 
place, and his thought process and content were unremarkable.  
He had no delusions, understood the outcome of behavior, and 
had average intelligence.  He had no inappropriate or 
obsessive/ritualistic behavior and interpreted proverbs 
appropriately.  He had no panic attacks, homicidal or 
suicidal thoughts, and his impulse control was good with no 
episodes of violence.  He was able to maintain minimum daily 
personal hygiene and had no problems with activities of daily 
living.  His remote, recent, and immediate memory were 
normal.  He personally handled money and paid bills and was 
capable of managing financial affairs.  He reported being a 
fulltime state policeman and had not lost any time in the 
past year due to psychiatric problems.  He complained of 
inappropriate behavior, increased absenteeism, and poor 
social interaction.  Axis I diagnosis was major depressive 
disorder, and a GAF score of 60 was assigned.  

Moreover, the October 2006 examiner indicated that the 
veteran did not have total occupational impairment and that 
his disorder signs and symptoms did not result in 
deficiencies in judgment, thinking, family relations, and 
work, but they did result in a mood deficiency.  The examiner 
indicated that the veteran did not have reduced reliability 
and productivity due to symptoms, and that there was not an 
occasional decrease in work efficiency or intermittent 
periods of inability to perform occupational tasks due to 
symptoms.  The examiner indicated that during periods of 
significant stress, there were no signs and symptoms that 
were transient or mild that decreased work efficiency and 
ability to perform occupational tasks.   The examiner further 
noted that the veteran's mental symptoms are controlled by 
continuous medication.  

On VA evaluation in October 2006, a neuropsychiatric 
evaluation was negative.  In April 2007, the veteran 
complained of poor motivation, poor interest in daily life 
activities, and poor tolerance to people, noises, and 
frustration.  He was unable to do things he used to do at 
work, and was unable to do sports and things at home.  He 
referred to poor communications with his wife and daughters 
due to his irritability and bad humor.  He denied suicidal 
and homicidal ideations.  The diagnosis was major depression.  
The GAF was 50.   

On review, the Board finds that an initial disability 
evaluation in excess of 30 percent for service-connected 
depressive disorder is not warranted.  The evidence shows 
that the veteran's psychiatric disability is primarily 
manifested by a depressed mood, poor motivation, and sleep 
disturbances, which are symptoms indicative of the currently 
assigned 30 percent rating under Diagnostic Code 9434.  
Significantly, there is no evidence of circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; and impaired abstract thinking, to warrant a higher 
rating of 50 percent.  

The veteran has been noted to have spontaneous speech, and 
his thought processes, memory, and orientation have been 
regarded as normal.  There is no evidence of psychomotor 
retardation or agitation, and the veteran has denied suicidal 
and homicidal ideations and hallucinations.  While his affect 
and mood have been noted as depressed, constricted, and 
dysphoric on some evaluations, normal affect has been 
demonstrated on others.  Further, despite the veteran's 
complaints of poor tolerance to people, noises, and 
frustration, and of poor control of impulses, there is no 
evidence of altercations, periods of violence, heated 
arguments, or inappropriate behavior, except for the reported 
irritability and bad humor.  Additionally, his behavior, 
dress, grooming, and hygiene have been appropriate on 
clinical evaluations.

It is also noteworthy that the veteran has not lost any time 
from work due to psychiatric illness and remains employed 
full time as a state policeman; and that he has remained 
married and lives with his wife and 3 daughters.  

GAF scores are not controlling, but must be accounted for, as 
they represent the assessment of trained medical observers.  
While GAF scores of 50 were assigned earlier in the appeal 
period, indicating serious symptoms, those symptoms, such as 
a depressed mood, poor motivation and tolerance, and sleep 
disturbances, noted upon those examinations fall well within 
the criteria for a 30 percent disability rating.  The Board 
also notes that GAF scores of 55, 60, and 65, were also 
assigned during the appeal period, which are reflective of 
only mild to moderate symptoms.  

In sum, the Board finds that the veteran's psychiatric 
disability is primarily manifested by disturbances of mood, 
motivation, and sleep, but not by circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short-and long-term memory; impaired 
judgment; and impaired abstract thinking.  The Board finds 
that the veteran's GAF scores, clinical findings, and medical 
opinions do not show that he has occupational and social 
impairment with reduced reliability and productivity due to 
his psychiatric symptoms.  The Board notes that the October 
2006 VA examiner specifically indicated that there is no 
evidence of reduced reliability or productivity due to the 
veteran's mental symptoms.  

In light of the above, the Board finds that the veteran's 
psychiatric disability more nearly approximates the currently 
assigned 30 percent rating.  A higher initial rating than 30 
percent for depressive disorder is not warranted.  The Board 
has considered whether the veteran is entitled to additional 
staged ratings.  See Fenderson, supra.  It is the Board's 
opinion, however, that the veteran's service-connected 
psychiatric disability has not been more than 30 percent 
disabling.  The preponderance of the evidence is against the 
claim and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

b.  Gastroesophageal Reflux Disease 

The veteran appealed the April 2006 decision that granted 
service connection for gastroesophageal reflux disease on the 
basis that it is related to the medications prescribed for 
his service-connected back disability.  In the April 2006 
decision, the RO assigned a 10 percent rating for 
gastroesophageal reflux disease under Diagnostic Code 7346, 
effective from September 2005.  

Pursuant to Diagnostic Code 7346, hiatal hernia, a 60 percent 
rating is assigned when there are symptoms of pain, vomiting, 
material weight loss and hematemesis or melena with moderate 
anemia; or other symptom combinations productive of severe 
impairment of health.  A 30 percent rating is assigned when 
there is persistently recurrent epigastric distress with 
dysphagia, pyrosis, and regurgitation, accompanied by 
substernal or arm or shoulder pain, productive of 
considerable impairment of health.  A 10 percent rating is 
warranted when there are two or more of the symptoms for the 
30 percent evaluation of less severity.  38 C.F.R. § 4.114, 
Code 7346.

On VA examination in March 2006, the veteran reported that 
his gastric problems consisted of severe gastric acidity, 
associated with reflux of acid content, and heartburns on a 
daily basis.  He denied hematemesis and melena.  He had 
gained weight over the past year and had no signs of anemia.  
The diagnosis was hiatal hernia with gastroesophageal reflux 
disease.

The veteran denied dysphagia, abdominal pain, nausea, 
vomiting, and hematemesis in May 2006.  An 
esophagogastroduodenoscopy in June 2006 revealed a normal 
stomach.  Diagnosis, in pertinent part, was grade I 
esophagitis.  

On review, the Board finds that an initial evaluation in 
excess of 10 percent is not warranted for the veteran's 
service-connected gastroesophageal reflux disease.  While 
such disability is manifested by pyrosis and acid reflux, the 
competent evidence of record does not demonstrate that such 
symptoms have been accompanied with substernal or arm or 
shoulder pain.  The veteran has denied experiencing 
dysphagia, vomiting, hematemesis, and melena.  Moreover, 
despite the noted symptoms of pyrosis and acid reflux, the 
objective evidence does not show that the veteran's health 
has suffered considerable impairment due to his 
gastroesophageal reflux disease.

Accordingly, the Board concludes that the veteran's symptoms 
are not productive of considerable impairment of health, and 
that the degree of impairment resulting from service-
connected gastroesophageal reflux disease do not more nearly 
approximate the degree of impairment contemplated by the next 
higher, 30 percent, rating under Diagnostic Code 7346.  As 
such, a rating in excess of 10 percent for gastroesophageal 
reflux disease is not warranted.    

The Board has considered whether the veteran is entitled to 
additional staged ratings.  See Fenderson, supra.  It is the 
Board's opinion, however, that the veteran's service-
connected gastroesophageal reflux disease has not been more 
than 10 percent disabling.  The preponderance of the evidence 
is against the claim, and there is no doubt to be resolved.  
38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1991).

Finally, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Chief Benefits 
Director or the Director, Compensation and Pension Service 
for assignment of an extraschedular evaluation commensurate 
with the average earning capacity impairment.  38 C.F.R. § 
3.321(b)(1) (2007).  The criterion for such an award is a 
finding that the case presents an exceptional or unusual 
disability picture with related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical application of 
regular schedular standards. The Court has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to liberally 
read all documents and oral testimony of record and identify 
all potential theories of entitlement to a benefit under the 
law and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  
The Court further held that the Board must address referral 
under 38 C.F.R. §3.321(b)(1) only where circumstances are 
presented which the Director of VA's Compensation and Pension 
Service might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

Here, the evidence does not suggest that this case presents 
an exceptional or unusual disability picture such that the 
veteran is unable to secure and follow substantially gainful 
employment due to his service-connected gastroesophageal 
reflux disease, and depressive disorder, or otherwise render 
a schedular rating impractical.  The evidence shows that the 
veteran is working full time as a state policeman, and has 
done so for many years.  Having reviewed the record with 
these mandates in mind, the Board finds no basis for further 
action.  VAOPGCPREC 6-96 (1996).


ORDER

Service connection claim for hypertension is denied.

An initial evaluation in excess of 30 percent for depressive 
disorder is denied.

An initial evaluation in excess of 10 percent for 
gastroesophageal reflux disease is denied.
							
		

____________________________________________
SIMONE B. MAYS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


